Citation Nr: 0023194	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of lumbar disc disease, currently evaluated as 40 
percent disabling. 

2. Entitlement to an increased evaluation for residuals of a 
left shoulder dislocation, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for sinusitis with 
headaches, status post removal of osteoma, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 20 percent 
disabling was denied for post-operative residuals of lumbar 
disc disease; an evaluation in excess of 20 percent disabling 
was denied for residuals of left shoulder dislocation; an 
evaluation in excess of 10 percent disabling was denied for 
hypertension; and an evaluation in excess of 10 percent 
disabling was denied for sinusitis with headaches, status 
post removal of osteoma.  

In a May 2000 rating decision, an increased evaluation of 40 
percent disabling was granted for the post-operative 
residuals of lumbar disc disease, effective March 14, 1994.  
The veteran has indicated his continued disagreement with the 
assigned evaluations.  

The Board notes that in July 2000, the veteran submitted a 
written statement directly to the Board, in which he 
discusses his claims for service connection for "mental 
health" problems and for a seizure disorder, apparently in 
reference to the RO's denial of these claims in a May 2000 
rating decision.  According to 38 C.F.R. § 20.300 (1999), a 
notice of disagreement must be filed with the same VA office 
from which the claimant received notification of the 
determination being appealed, which in this case is the 
Atlanta RO.  Thus, the veteran's July 2000 statement may not 
be accepted by the Board as a notice of disagreement, and the 
Board has no jurisdiction over these issues.  The veteran's 
contentions in the July 2000 statement are therefore referred 
to the RO for appropriate action.  

In the July 2000 statement, the veteran also indicated a 
desire to claim benefits for arthritis, which affects his hip 
joint.  As a claim for service connection for arthritis has 
not yet been the subject of a rating decision, a notice of 
disagreement, a statement of the case, or a substantive 
appeal, and therefore, the Board does not have jurisdiction 
of the issue. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Thus, this claim is 
referred to the RO for appropriate action.  


REMAND

Having reviewed the record, the Board has concluded that the 
instant claims must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that in a VA Form 9 (substantive 
appeal), received at the RO on March 21, 1996, the veteran 
requested a hearing before the Board at the local VA office.  
A hearing was accordingly scheduled for the veteran on August 
6, 1996, however, the veteran subsequently canceled that 
hearing.  A Report of Contact, dated July 26, 1996, indicates 
that the veteran requested that his hearing be postponed as 
he was scheduled for surgery at the time of the hearing date.  
The report of contact also indicates that the veteran had 
stated that he still wanted to appear at a hearing at a later 
date.  

By letter dated August 7, 1996, the RO contacted the veteran 
and advised him that unless he advised otherwise, his name 
would remain on the Travel Section schedule and he would be 
notified regarding the date and time of the newly scheduled 
hearing.  There is no indication from the record that the 
veteran was rescheduled for a travel board hearing, nor is 
there indication that the request for a hearing was 
withdrawn.  In a VA Form 646, dated June 2000, the veteran's 
accredited representative noted that a hearing before the 
Board had been requested and that further testimony would be 
presented at that hearing.  In light thereof, the instant 
claims are being remanded so that the veteran may be 
scheduled for a travel board hearing in accordance with his 
request. 


Accordingly, the instant claims are REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the Atlanta RO, in accordance 
with the Board's travel schedule.  The 
veteran and his representative should be 
notified of the date, time, and location 
of the scheduled hearing.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




